IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEAN COULTER,                               : No. 604 MAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
JAMES E. MAHOOD, BRIAN E.                   :
MCKINLEY, ELISABETH PRIDE,                  :
DARREN K. OGLESBY, WILDER &                 :
MAHOOD, WILDER MAHOOD                       :
MCKINLEY & OGLESBY, MARY BETH               :
BEECH, MICHAEL G. BYRNES, AND               :
UNKNOWN EMPLOYEE OF WILDER &                :
MAHOOD - KNOWN ONLY AS KLL,                 :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 18th day of January, 2017, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.